Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Randolph S. Koch appeals the district court’s order dismissing this employment discrimination action pursuant to Fed. R.Civ.P. 12(b)(6). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Koch v. U.S. Merit Sys. Prot. Bd., No. 8:12-cv-01590-DKC, 2013 WL 4008872 (D.Md. Aug. 2, 2013). We grant leave to proceed in forma pau-peris and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.